Oliver, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed that the price at the time of exportation of the involved merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets' of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, in packed condition ready for shipment to the United States, was the appraised value less the amounts of thirty *608pounds sterling and ten shillings in reappraisement 142327-A, and thirty-four pounds sterling and three shillings in reappraisement 142603-A and less five pounds sterling nine shillings and two pence in reappraisement 142652-A.
It is further stipulated and agreed that there is no higher export value than the above stated foreign value.
The reappraisements are submitted upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, that such values are the appraised values, less the amounts of £30 10s. Od. in reappraisement 142327-A, and £34 3s. Od. in reappraisement 142603-A, and less £5 9s. 2d. in reappraisement 142652-A.
Judgment will be rendered accordingly.